Case 1:11-cv-02122-SJ-RLM Document 676 Filed 03/19/19 Page 1 of 8 PageID #: 45120



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------- X
                                                              :
  JEAN ROBERT SAINT-JEAN, EDITH SAINT- :
  JEAN, FELEX SAINTIL, YANICK SAINTIL, :                          Hon. Sterling Johnson, Jr.
  LINDA COMMODORE, BEVERLEY SMALL, :
  JEANETTE SMALL, AND FELIPE HOWELL, :
                                                              :   Case No. 11-cv-02122 (SJ) (RLM)
                                    Plaintiffs,               :
                                                              :   ECF Filing
                              -v-
                                                              :
                                                              :
  EMIGRANT MORTGAGE COMPANY AND
                                                              :
  EMIGRANT BANK,
                                                              :   DEFENDANTS’ PROPOSED
                                    Defendants.               :   VOIR DIRE QUESTIONS
                                                              :
  ----------------------------------------------------------- X

          Defendants Emigrant Bank and Emigrant Mortgage Company, Inc. (“Emigrant”), by their

  attorneys, Proskauer Rose LLP and Sullivan & Cromwell LLP, propose that the following

  questions be used by the Court during the voir dire examination of prospective jurors prior to trial:

  General Impartiality Questions

  1.      Your duty will be to listen to the testimony. At the conclusion of the testimony, the
          Court will instruct you as to what the law is and will charge you to apply those principles
          of law to the case before you. Do you have any doubt that you will be able to apply the
          law as I explain it even if you disagree with it?

  2.      Do you have any ideas or opinions that would prevent or hinder you from following the
          instructions that I will give as to the law?

  3.      In the trial of this case, both parties are entitled to have the case decided on the basis of
          the evidence presented at trial. Is there any reason why any of you might not be able to
          render a fair damages verdict?

  4.      Can you agree to wait to hear all of the evidence before forming an opinion as to the
          damages you may determine are warranted in this case?

  5.      Is there any reason you would have difficulty judging the evidence with complete
          indifference to the relative financial circumstances of the parties? If so, please explain.
Case 1:11-cv-02122-SJ-RLM Document 676 Filed 03/19/19 Page 2 of 8 PageID #: 45121



  6.     Do you feel inclined to award money damages to one or more of the plaintiffs simply
         because the defendant is a large company with greater financial resources?

  7.     Do you feel that you will be able to render a fair verdict on damages without hearing
         evidence of the underlying merits of the case?

  Difficulties in Understanding or Serving

  8.     This trial is expected to last approximately two weeks. Is there anything about the length
         of the trial that would prevent you from serving as a juror?

  9.     Do you feel that jury duty will create a financial hardship for yourself or your family? If
         so, please explain.

  10.    Do you have a problem with your hearing or vision that would prevent you from giving
         attention to all of the evidence at this trial?

  11.    Do you have any difficulty understanding or reading English?

  Participation in the Legal System

  12.    Have you ever served on a jury before? If yes:

                a.      When?

                b.      In what court?

                c.      What type of case?

                d.      Did you deliberate and reach a verdict?

                e.      Were you the foreperson?

                f.      What did you think of your experience?

  13.    Have you, or someone close to you ever been involved in a lawsuit, arbitration, grievance
         or any type of complaint procedure in any way? If yes:

                a.      Please explain

                b.      Was it resolved to your/their satisfaction?

                c.      Did the matter involve the collection of a debt that was owed?

  Knowledge of the Parties and Counsel

  14.    Do you or, to your knowledge, does any member of your immediate family, know the
         Plaintiffs in this case:
                                                2
Case 1:11-cv-02122-SJ-RLM Document 676 Filed 03/19/19 Page 3 of 8 PageID #: 45122



               a.     Robert Saint-Jean

               b.     Edith Saint-Jean

               c.     Yanick Saintil

               d.     Felex Saintil

               e.     Linda Commodore

               f.     Felipe Howell

               g.     Beverley Small

               h.     Jeannette Small

  15.   Are you or is any member of your family or friends, familiar with: Emigrant Bank or
        Emigrant Mortgage Company? If yes, what is the nature of your knowledge, relationship
        or association? Would any such relationship or association prevent you from rendering a
        fair and impartial verdict?

  16.   Have you, or has any member of your family, or anyone you know, ever been employed
        by Emigrant Bank or Emigrant Mortgage Company? What kind of work did that person
        do? Has that person ever expressed an opinion about Emigrant? If so, what opinion?

  17.   The Plaintiffs in this case are represented by Rachel Geballe of the law firm South
        Brooklyn Legal Services, John Relman, Reed Colfax, Tara Ramchandani, Yiyang Wu,
        and Lila Miller of the law firm Relman, Dane & Colfax PLLC, and Michael Calhoun of
        the law firm Center for Responsible Lending. Do you know or have you had any
        personal or business dealings with any of these attorneys or their law firms?

  18.   Emigrant is represented by Bettina Plevan, Evandro Gigante, Harris Mufson, and Rachel
        Fischer of the law firm Proskauer Rose LLP, and Richard Klapper and Matthew Schwartz
        of the law firm Sullivan & Cromwell LLP. Do you know, or have you had any personal
        or business dealings with any of these attorneys or their law firms?

  19.   Do you have a family member or close friend employed by the law firms of Proskauer
        Rose, Sullivan & Cromwell, South Brooklyn Legal Services, Relman, Dane & Colfax, or
        Center for Responsible Lending?

  20.   Have you seen, read or heard anything about this case before coming here today? If so,
        what have you seen, read or heard?

  21.   I am going to read you a list of names of people who may be called as witnesses in this
        case. Do you know, know about, or have you had any personal or business dealings with
        any of the proposed witnesses in this case? If so, how do you know the individuals? Do
        you have any feelings or opinions about such individuals?
                                                 3
Case 1:11-cv-02122-SJ-RLM Document 676 Filed 03/19/19 Page 4 of 8 PageID #: 45123




             a.    Shazeem Alli

             b.    Dr. Ian Ayres

             c.    Dr. Raphael Bostic

             d.    Catherine Cellamare

             e.    Dr. Larry Chiagouris

             f.    Jack Coll

             g.    Linda Coluccio

             h.    Dr. Marsha Courchane

             i.    Alan Emerson

             j.    Judy Every

             k.    Dr. Lance Freeman

             l.    Dr. Stella Geller

             m.    Edward Goldberg

             n.    Michael Jackson

             o.    Dr. Bernard Lewin

             p.    Karen Malek

             q.    Dr. Charlton McIlwain

             r.    Howard Milstein

             s.    Holly Perlowitz

             t.    Edmond Tang

             u.    Richard Wald

             v.    Rebecca Walzak

             w.    James Woolsey

                                           4
Case 1:11-cv-02122-SJ-RLM Document 676 Filed 03/19/19 Page 5 of 8 PageID #: 45124



  Personal Background/Employment/Education

  22.   Please state your name, age and the town or borough where you live. Please state all prior
        locations in which you have lived.

  23.   What is the highest level of education that you completed?

  24.   Are you single, married, divorced or widowed?

  25.   Have you or any member of your family or friends ever had any work experience or training
        in any of the following fields, and if so, who, where, and when?

               a.      The mortgage lending industry

               b.      Accounting or bookkeeping

               c.      Banking

               d.      The real estate industry

               e.      The legal profession (lawyer, paralegal, work in a law office)

               f.      Contracts (writing, interpreting, negotiating, enforcing)

  26.   State your present occupation and identify your employer, if any. If retired or unemployed,
        describe your last job, prior work experience, and explain if you are currently seeking work.

  27.   Have you ever owned your own business or been self-employed? What was/is the nature
        of your business/self-employment?

  28.   Briefly describe any organizations you belong to and whether you are actively involved
        in them?

  Questions Regarding Issues in this Case

  29.   Do you own or have you ever owned a home (including a coop or condominium)?

               a.      If you previously owned a home or other real estate, what is the reason
                       why you no longer own it?

  30.   Do you own the residence where you currently live or do you rent it?

  31.   Have you ever applied for a mortgage?

               a.      Was your application accepted?

               b.      If so, were you satisfied with the terms?

                                                  5
Case 1:11-cv-02122-SJ-RLM Document 676 Filed 03/19/19 Page 6 of 8 PageID #: 45125



  32.   Have you, or someone close to you, ever made mortgage payments?

  33.   Have you, or someone close to you, ever gotten behind on mortgage payments?

  34.   Have you or someone close to you ever been in a situation where you/they were seriously
        concerned you/they might lose your home?

  35.   Do you think that banks want to foreclose on people’s homes?

  36.   Have you, or someone close to you, ever tried to have the terms of a loan modified by the
        lender? Was it a success?

  37.   Have you, or someone close to you, thought seriously about buying a home but decided it
        was too expensive?

  38.   Have you, or someone close to you ever taken out a larger mortgage than you/they should
        have?

  39.   Have you, or someone close to you, ever had your/their home foreclosed on by a lender?

  40.   Have you, or someone close to you, ever had a possession repossessed because of failure
        to make payments?

  41.   Have you, or someone close to you, ever been misled on the terms of a contract? Were
        you/they harmed as a result?

  42.   Have you or anyone you have known ever believed that their mortgage loan was unfair or
        unlawful? If so, please explain.

  43.   Do you know your credit score?

               a.     Have you or someone close to you ever had difficulty making a purchase
                      due to your/their credit score?

               b.     Have you or someone close to you ever had difficulty getting a loan due to
                      your/their credit score?

  44.   Have you or anyone you have known ever been involved in any dispute with a bank,
        mortgage broker or mortgage lender?

               a.     If so, explain.

               b.     If so, when did you have such a dispute?

               c.     How was the dispute resolved, and how do you feel about the resolution?

  45.   Have you ever had a negative experience with a bank or lender?

                                                6
Case 1:11-cv-02122-SJ-RLM Document 676 Filed 03/19/19 Page 7 of 8 PageID #: 45126



  46.   Have you or a family member or a business in which you have an ownership interest,
        ever filed a petition for bankruptcy, or been the subject of an involuntary petition for
        bankruptcy?

                a.      If so, explain the circumstances that led to the filing.

                b.      If so, under what chapter of the Bankruptcy Code (e.g., 7, 13 or 11) was
                        the petition filed?

                c.      If so, is the case pending, and if not, what was the resolution of that filing
                        (i.e., Was the case dismissed or was the debtor granted a discharge?)

  Personal Biases

  47.   Do you feel strongly that corporations should not be entitled to the same treatment as
        individuals in the eyes of the law? Explain.

  48.   Do you have any personal feelings about Emigrant Bank or Emigrant Mortgage
        Company? If yes, what feelings do you have?

  49.   Do you have any personal opinions about banks, mortgage brokers, or the mortgage lending
        industry that might influence your ability to be fair and impartial in this case?

  Concluding Questions

  50.   Having heard that a prior jury found liability, could you nevertheless award no damages if
        the Plaintiffs are unable to prove that they suffered damages? Do you know of any fact or
        reason, that has not been raised, which would tend to make you unsuitable to sit in this
        case?

  51.   Do you have any religious or ethical beliefs that would prevent you from passing judgment
        on another person or company?

  52.   Is there any reason that you will be unable to render a fair and impartial damages verdict
        based solely upon the evidence presented in Court and under the law as the Judge instructs
        you, even if you disagree with the law?

  53.   Is there any reason that any of you, having heard what this case is about, and having heard
        who the parties to this case are, would like or not like to serve as a juror in this case? If so,
        please explain.



  Dated: March 19, 2019
         New York, New York                             PROSKAUER ROSE LLP

                                                          /s/ Bettina B. Plevan
                                                   7
Case 1:11-cv-02122-SJ-RLM Document 676 Filed 03/19/19 Page 8 of 8 PageID #: 45127



                                            Bettina B. Plevan
                                            Evandro C. Gigante
                                            Harris M. Mufson
                                            Rachel S. Fischer
                                            Eleven Times Square
                                            New York, NY 10036-8299
                                            (212) 969-3000
                                            bplevan@proskauer.com
                                            egigante@proskauer.com
                                            hmufson@proskauer.com
                                            rfischer@proskauer.com


                                            SULLIVAN & CROMWELL LLP
                                            Richard Klapper
                                            Matthew Schwartz
                                            125 Broad Street
                                            New York, NY 10004-2498
                                            Tel: (212) 558-4000
                                            Fax: (212) 558-3588
                                            klapperr@sullcrom.com
                                            schwartzmatthew@sullcrom.com




                                        8
